Title: Hugh Paul Taylor: Interrogatories, 23 Sept. 1823, 23 September 1823
From: Taylor, Hugh Paul
To: 

Quaeries1. The tribe of Indians which inhabited each section of the country?2. Names of the first white settlers, & year of settlement?3. Origins of names of rivers, mountains &c if Indian, their meanings? 
   Many of these are given in the travels of Hennessin—De Soto—La Salle—Toriti—Crozet &c
4. Indian Antiquities, & natural phenomena?5. Indian & popular traditions, relative to local events?6. Local incidents of a remarkable nature, tending to illustrate the Indian, French, Revolutionary & late wars— history & places of battles, not given in history?7. Animals of all kinds?8. Mineral & vegetable productions?9. Wells & springs?10. Quality of soil?11. Climate & state of longevity?12. Litterature & education?13. Commerce & Manufacturies ? & Population